Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and papers filed on June 11, 2021 for Application No. 17/413,161.  By the amendment, claims 1-6 are pending with claim 4 being amended and newly claim 6 being entered.
4834-2921-2910.1	
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs’) received on 06/11/2021 and 04/19/2022 have been considered by the examiner.

Claim Objections
Claims 1, 2, 5 and 6 are objected to because of the following informalities:  
Claim 1, line 4, the limitation “a continuously variable transmission” should be replaced with - -an automatic transmission- - for clarity.
Claim 2, line 5, the limitation “R1” should be deleted for clarity. 
Claim 5, line 1, the limitation “control” should be replaced with - -A control- - to place the limitation in a proper form.
Claim 5, line 3, the limitation “a continuously variable transmission” should be replaced with - -an automatic transmission- - for clarity.
Claim 6, line 3, the limitation “a continuously variable transmission” should be replaced with - -an automatic transmission- - for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a condition that a speed ratio of the variator is lower than a first threshold while the lock-up clutch is in an engaged phase” in lines 10-11 is unclear.  Figure 3, at step S5 and paragraphs [0035] - [0036] appear to describe the opposite, i.e., the speed ratio of the variator is higher than a first threshold.  If applicant intends to present the claimed features and condition, the Office recommends that the limitation should be changed for clarity.
Claim 2 recites the limitation “a condition that a speed ratio of the variator is lower than a second threshold while the lock-up clutch is in a disengaged phase” lines 3-4 is unclear.  Figure 3, at step 85 and paragraphs [0040] and [0042] appear to describe the opposite, i.e., the speed ratio of the variator is higher than a second threshold.  If applicant intends to present the claimed features and condition, the Office recommends that the limitation should be changed for clarity.
Claim 5 recites the limitation “a condition that a speed ratio of the variator is lower than a first threshold while the lock-up clutch is in an engaged phase” in lines 9-10 is unclear.  Figure 3, at step S5 and paragraphs [0035] - [0036] appear to describe the opposite, i.e., the speed ratio of the variator is higher than a first threshold.  If applicant intends to present the claimed features and condition, the Office recommends that the limitation should be changed for clarity.
Claim 6 recites the limitation “a condition that a speed ratio of the variator is lower than a first threshold while the lock-up clutch is in an engaged phase” lines 9-10 is unclear.  Figure 3, at step S5 and paragraphs [0035] - [0036] appear to describe the opposite, i.e., the speed ratio of the variator is higher than a first threshold.  If applicant intends to present the claimed features and condition, the Office recommends that the limitation should be changed for clarity.
Claims 2-4 are rejected because they depend from a rejected base claim and they inherit its deficiencies.

Allowable Subject Matter
Claims 1, 5 and 6 are rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
It is noted that, since the claimed subject matter is unclear, a statement of reasons for the allowable subject matter is not provided in the current action.
However, the closest prior art reference is Watanabe et al. (US 8,771,142 B2). 
Watanabe discloses a substantial controller 12 of a vehicle including a coast stop control unit configured to determine whether the driver has an intention to stop the vehicle or not based on conditions a-d are met (col. 6, lines 27-44) and prohibits the coast stop control when a rotation ratio of the torque converter 2 is less than a prohibition determination value CS in order to avoid occurrence of a shock at the automatic stop of the engine. See Figures 1-7. However, it does not disclose the combination features and conditions recited in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aoyama et al. (US 9,334,933 B2) discloses a control device and control method for continuously variable transmission including a coast stop control, see Figure 5;
Yamada et al. (US 8,696,515 B2) discloses a coast stop vehicle and control method thereof, see Figures 4 and 5; and  
Waku et al. (US 10,550,937 B2) discloses a gear shift control device for vehicle transmission and gear shift control method for vehicle transmission during inertia/coasting phase, see Figures 4 and 13. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659